DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, and species of compound 
    PNG
    media_image1.png
    180
    218
    media_image1.png
    Greyscale
, in the reply filed on May 17, 2022is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species, the full scope of claims 7-11 and 18-26, and further to the extent of the species shown below, Sections 7-9.
4.	Claims 30 and 31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 17, 2022.
Information Disclosure Statement
5.	The information disclosure statement dated August 18, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Status of Claims
6.	Claims 1-31 are pending.  Claims 1-29 are elected.  Elected claims 1-6, 12-17 and 27-29 are rejected.  Elected claims 7-11 and 18-26 are objected to.  Claims 30 and 31 are nonelected and withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 6, 13-17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1352914-59-0 (
    PNG
    media_image2.png
    286
    328
    media_image2.png
    Greyscale
).  The reference has a date of 2012 which antedates the present claims having an effective filing date (national stage entry date) of February 18, 2019 and priority claim to provisional application dated February 19, 2018.  The compound corresponds to the present claims in the following manner:  R1=R3=R5=alkyl; n=0; R2=R4=R8=R10=R11=H; R7=aryl; R9=OH; R12=cycloalkylalkoxy.
8.	Claim(s) 1, 2, 4, 5, 12 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 256497-39-9 (
    PNG
    media_image3.png
    260
    287
    media_image3.png
    Greyscale
).  The reference has a date of 2000 which antedates the present claims having an effective filing date (national stage entry date) of February 18, 2019 and priority claim to provisional application dated February 19, 2018.  The compound corresponds to the present claims in the following manner:  R1=R3=R5=alkyl; n=0; R2=R4=R8=R10=R11=H; R7=aryl; R9=OH; R12=alkoxy.  The compound corresponds to the second compound in claim 28
9.	Claim(s) 1, 2, 4, 5, 13-17, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigo et al.  The reference has a date of 2012 which antedates the present claims having an effective filing date (national stage entry date) of February 18, 2019 and priority claim to provisional application dated February 19, 2018.  The reference teaches the compound of 
    PNG
    media_image4.png
    85
    104
    media_image4.png
    Greyscale
(eg. page 558) which corresponds to the present claims in the following manner:  R1=R3=R5=alkyl; n=0; R2=R4=R8=R10=R11=H; R7=aryl; R9=OH; R12=alkoxy.  The reference teaches pharmaceutical compositions comprising the compound and a pharmaceutically acceptable excipient, diluent or carrier (eg. page 561).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626